[ING STATIONERY] April 13, 2011 United States Securities and Exchange Commission treet, NE, Room 1580 Washington, DC 20549 Re: Registration Statement on Form S-1, Post-Effective Amendment No. 7 ING SmartDesign Multi-Rate Index Annuity File No.: 333-133153 Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, as amended, ING USA Annuity and Life Insurance Company, as registrant, hereby respectfully requests that the effective date of this registration statement be accelerated to, April 29, 2011, or as soon thereafter as practicable. Respectfully, ING USA ANNUITY AND LIFE INSURANCE COMPANY By: /s/ Nicholas Morinigo Nicholas Morinigo Counsel 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: (610) 425-3447 Fax: (610) 425-3520
